AO 442 (Rev. 11/!1) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Middle District of Georgia

In the Matter of the Extradition
of Salvatore Mancuso Gomez

Case No. T:20-CV— We om
Apar OulZ 1S:
Fid %9236T

AS CLS 29364016
ARREST WARRANT

To: — Any authorized law enforcement officer

®
vA
W
§

 

Zs OW 81 Nt

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ Salvatore Mancuso Gomez (Mancuso)

who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment 1 Superseding Indictment Ol Information © Superseding Information ( Complaint

© Probation Violation Petition C1 Supervised Release Violation Petition

Violation Notice © Order of the Court
This offense is briefly described as follows:

Mancuso is a fugitive from Colombia. Colombia has sought Mancuso's extradition so that he may serve a 27 year and 8
month sentence imposed by a Colombian court for his conviction for aggravated kidnapping for ransom. Colombia seeks

his extradition pursuant to the extradition treaty between the United States and the Colombia, and Title 18, United States
Code, Section 3184.

 

a 6.18.20_ Issuing officer's signature
City and state: (ene (0 _ More 2 Tear asad) ) Dist A) Sw A

Printed name we title

 

 

 

Return

 

This warrat

t was received on (date) 6/ / 8} 2< 2020 and the person was arrested on (date) 6] eee a0
at (city and state) “lew Coun GAT

Date: (© [2.6 } /20z0 hy—

Incl C. if officer 's signature

Dove, SpusN

Printed name Pod title

 

 

 
